UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-1881


PENG LIU,

                 Petitioner,

            v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    May 10, 2010                   Decided:   May 28, 2010


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Allen Gardner, Benjamin Vinocour, LATHAM & WATKINS, LLP,
Washington, D.C., for Petitioner. Tony West, Assistant Attorney
General, Ada E. Bosque, Senior Litigation Counsel, Theo
Nickerson, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Peng Liu, a native and citizen of China, petitions for

review      of   an    order        of   the       Board   of        Immigration       Appeals

dismissing his appeal from the Immigration Judge’s denial of his

applications for relief from removal.

             Liu first challenges the determination that he failed

to establish eligibility for asylum.                       To obtain reversal of a

determination         denying    eligibility         for   relief,       an    alien     “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”           INS    v.    Elias-Zacarias,         502       U.S.    478,     483-84

(1992).      We have reviewed the evidence of record and conclude

that Liu fails to show that the evidence compels a contrary

result.

             Having failed to qualify for asylum, Liu cannot meet

the more stringent standard for withholding of removal.                                Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).                 Next, we uphold the finding below

that Liu failed to demonstrate that it is more likely than not

that   he    would     be     tortured    if       removed      to    China.       8    C.F.R.

§ 1208.16(c)(2) (2010).              Finally, we have considered Liu’s claim

that he was denied due process due to problems with translation

during the hearing and conclude that such claim lacks merit.

See Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir. 2008).

                                               2
           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                             PETITION DENIED




                                      3